.Broyles, C. J.
1. Motions for new trials upon extraordinary grounds are not favored by the courts (Hays v. Westbrook, 96 Ga. 219, 22 S. E. 893), and a stricter rule is applied to such motions where they are based upon the ground of newly discovered evidence than to an ordinary motion based upon such a ground. Norman v. Goode, 121 Ga. 449 (49 S. E. 268).
2. Under the above rulings and the facts of the instant case, this court cannot hold that the trial judge abused his discretion in overruling ' the extraordinary motion for a new trial.

Judgment affirmed.


Luke and Bloodicorth, JJ., concur.